               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                        4:12-CR-3047
                  Plaintiff,

vs.                                                        ORDER

ROYANN L. SCHMIDGALL,

                  Defendant.



      IT IS ORDERED:


      1.   The plaintiff's Application for Writ           of   Continuing
           Garnishment (filing 100) is granted.

      2.   The Clerk of the Court shall issue a writ of continuing
           garnishment against McGhee Productivity Solutions, Inc.;
           109 South Parker Road, #475; Parker, CO 80134.

      3.   The plaintiff will prepare and submit to the Clerk of the
           Court the writ of continuing garnishment and the Clerk's
           notice of post-judgment garnishment.

      4.   The plaintiff will electronically file the notice of garnishment
           and instructions to debtor.


      Dated this 8th day of August, 2019.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
